In re Arnold, Louise T.; Continental Insurance Company; — Defendant(s); Applying for Supervisory and/or Remedial Writs, Parish of Lafayette, 15th Judicial District Court Div. D, No. 2000-3733; to the Court of Appeal, Third Circuit, No. CW 04-00754.
Granted. There are genuine issues of material fact concerning whether the second surgery was necessitated by the first accident. Accordingly, the judgment of the trial court granting plaintiffs motion for partial summary judgment on the issue of causation is reversed. The case is remanded to the trial court for further proceedings.
KIMBALL, J., would deny the writ.
KNOLL, J., would deny the writ.